Title: From George Washington to Robert Dinwiddie, 18 July 1755
From: Washington, George
To: Dinwiddie, Robert

 

[Fort Cumberland, Md., 18 July 1755]
To The Honble Robt Dinwiddie Esqr.WilliamsburghHonble Sir

As I am favourd with an oppertunity, I shoud think myself inexcusable, was I to omit givg you some acct of our late Engagemt with the French on the Monongahela the 9th Inst.
We continued our March from Fort Cumberland to Frazer’s (which is within 7 Miles of Duquisne) witht meetg with any extraordinary event, havg only a stragler or two picked Up by the French Indians. When we came to this place, we were attackd, (very unexpectedly I must own) by abt 300 French and Indns; Our number’s consisted of abt 1300 well armd Men, chiefly regular’s, who were immediately struck with such a deadly an inconceivable Panick, that nothing but confusion and disobedience of order’s prevaild amongst them: The Officer’s in genl behavd with incomparable bravery, for which they greatly sufferd, there being near 60 killd and woundd A large Proportion out of the number we had! The Virginians Companies behavd like Men, and died like Soldier’s; for I believe out of 3 Companys that were there on the ground that Day, scarce 30 were left alive: Captn Peyrouny and all his Officer’s down to a Corporal, were killd; Captn Polson shard almost as hard a Fate, for only one of his Escap’d: In short the dastardly behaviour of the English Soldier’s Regular Troops exposd all those who were inclin’d to do their duty, to almost certai⟨n⟩ Death; and at length, in despight of every effort to the contrary, broke & run as Sheep before the Hounds, leavg the Artillery, Ammunition, Provision, and every individual s Baggage & in short every thing we had with us a prey to the Enemy; and when we endeavourd to rally them in hopes of regaining our invaluable loss, the ground and what we had left upon it it was with as much little success as if we had attempted to have stopd the wild Bears of

the Mountains. or rivulets with our feet, for they wd break by in spite of every effort that could be made to prevent it.
The Genl was wounded behind in  the Shoulder, & into the Breast; of wch he died three days after; his two Aids de Camp were both wounded, but are in a fair way of Recovering; Colo. Burton and Sir Jno. St Clair are also wounded, and I hope will get over it; Sir Peter Halket, with many other brave Officers were killd in the Field: I luckily escapd witht a wound, tho I had four Bullets through my Coat and two Horses shot under me: It is supposed that we left had 300 or more dead in the Field killed; abt that number we brought off wounded; and it is imagin’d conjectured (I believe with great justice too much truth) that two thirds of both those number’s receiv’d their shott from our own cowardly dogs of Soldier’s Regulars, who gatherd themselves into a body contrary to orders 10 or 12 deep, woud then level, Fire, & shoot down the Men before them.
I Tremble at the consequences that this defeat may have upon our back setlers, who I suppose will all leave their habitation’s unless their are proper measures taken for their security.
Colo. Dunbar, who commands at present, intends so as soon as his Men are recruited at this place, to continue his March to Philia into for Winter Quarter’s; so that consequently there will be no Men left here unless it is the poor shattered remains of the Virginia Troops; who now are, & will be too small to guard our are totally inadequate to the protection of the Frontiers. As Captn Orme is writg to yr honour I doubt not but he will give you a circumstantial acct of all things, which will make it needless for me to add more than that I am Honble Sir Yr most Obt & most Hble Servt

G. W——n
Fort Cumberland July 18th 1755

